Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 1 of 30 PageID #:
                                    1282
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 2 of 30 PageID #:
                                    1283
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 3 of 30 PageID #:
                                    1284
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 4 of 30 PageID #:
                                    1285
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 5 of 30 PageID #:
                                    1286
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 6 of 30 PageID #:
                                    1287
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 7 of 30 PageID #:
                                    1288
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 8 of 30 PageID #:
                                    1289
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 9 of 30 PageID #:
                                    1290
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 10 of 30 PageID #:
                                     1291
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 11 of 30 PageID #:
                                     1292
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 12 of 30 PageID #:
                                     1293
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 13 of 30 PageID #:
                                     1294
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 14 of 30 PageID #:
                                     1295
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 15 of 30 PageID #:
                                     1296
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 16 of 30 PageID #:
                                     1297
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 17 of 30 PageID #:
                                     1298
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 18 of 30 PageID #:
                                     1299
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 19 of 30 PageID #:
                                     1300
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 20 of 30 PageID #:
                                     1301
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 21 of 30 PageID #:
                                     1302
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 22 of 30 PageID #:
                                     1303
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 23 of 30 PageID #:
                                     1304
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 24 of 30 PageID #:
                                     1305
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 25 of 30 PageID #:
                                     1306
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 26 of 30 PageID #:
                                     1307
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 27 of 30 PageID #:
                                     1308
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 28 of 30 PageID #:
                                     1309
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 29 of 30 PageID #:
                                     1310
Case 1:17-cv-00052-IMK-MJA Document 116-1 Filed 07/08/19 Page 30 of 30 PageID #:
                                     1311
